       Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
CITY OF LONG BEACH, on behalf of itself and all
others similarly situated,

                         Plaintiff,


            -against-                                         19 Civ. 8725 (LAK)


TOTAL GAS & POWER NORTH AMERICA, INC.,
TOTAL, S.A., and TOTAL GAS & POWER, LTD.,

                     Defendants.
---------------------------------------x


                            MEMORANDUM OPINION

                   Appearances:

                         Solomon B. Cera
                         Pamela A. Markert
                         CERA LLP

                         Jeffrey A. Klafter
                         Seth R. Lesser
                         Morgan Stacey
                         KLAFTER OLSEN & LESSER LLP

                         Daniel J. Sponseller
                         LAW OFFICE OF DANIEL J. SPONSELLER

                         Attorneys for Plaintiff

                         Brad Schoenfeldt
                         William S. Scherman
                         David Debold
                         Jason Fleischer
                         GIBSON, DUNN & CRUTCHER LLP

                         Attorneys for Defendants
           Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 2 of 55



                                                                                                        2

LEWIS A. KAPLAN, District Judge.

               This class action involves futures contracts for natural gas. The complaint alleges

that the three defendants – Total Gas & Power North America (“Total Gas”), its French parent

company Total, S.A. (“Total S.A.”), and Total Gas & Power, Ltd. (“Total Ltd.”), a U.K. subsidiary

of Total S.A. – unlawfully manipulated various indices that are used to price natural gas contracts

traded at four hubs in the Southwestern United States. The plaintiff, the City of Long Beach,

California, (“Long Beach”), claims that this conduct caused it to pay artificially inflated prices for

natural gas that it purchased at one such hub.1 On behalf of itself and others similarly situated, Long

Beach raises claims for damages under Section 2 of the Sherman Act, restitution under the

California Unfair Competition Law (“UCL”), and restitution and damages under the law of unjust

enrichment.2

               Before the Court are two motions to dismiss, one filed jointly by Total S.A. and Total

Ltd. and one filed by Total Gas. The former presents issues concerning personal jurisdiction. The

latter raises the question whether this alleged manipulation of a futures market states a legally

sufficient antitrust claim. I hold that it does not. For the following reasons, both motions are

granted.




       1

               Complaint, Dkt. 1 (“Cmplt.”) ¶ 17.
       2

               The laws of several jurisdictions theoretically could apply to the unjust enrichment claim.
               For reasons explained later in this opinion, the Court assumes without deciding that the
               claim arises under New York law.
           Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 3 of 55



                                                                                                    3

                                               Facts

               The facts alleged are fairly straightforward but require some understanding of

abstract financial instruments called derivatives. The Court begins by explaining what those

instruments are and how they are used in the natural gas trade.



Derivatives and the Natural Gas Trade

               “The term ‘derivative,’ as it is used in today’s financial world, refers to a financial

instrument that derives its value from the price of an underlying instrument or index.”3 Like other

financial instruments, derivatives can be bought and sold. This case involves two types of

derivatives: futures and swaps.



               Futures Contracts and Natural Gas Pricing

               A futures contract is a derivative that requires the holder to purchase a physical

commodity in the future. The futures at issue here were for the purchase of natural gas throughout

the following month at one of four delivery hubs in the Southwestern United States (the

“Southwestern Hubs”). Those hubs are known as Southern California Gas Co. (“SoCal”), El Paso

Natural Gas Co., Permian Basin (“Permian”), West Texas, Waha (“Waha”), and El Paso San Juan

Basin (“San Juan”).4

               There are two common ways of pricing natural gas, quantities of which typically are

referred to in millions of British Thermal Units (“MMBtu”). Some contracts use a predetermined

       3

               trueEX, LLC v. MarkitSERV Ltd., 266 F. Supp. 3d 705, 709 (S.D.N.Y. 2017).
       4

               Cmplt. ¶ 7.
           Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 4 of 55



                                                                                                        4

“fixed rate,” such as $4.10 per MMBtu, that remains the same throughout the life of the contract.5

Others use a “floating rate,” which is a rate pegged to a variable quantity that changes over time.6

At the four Southwestern Hubs, the floating rates in some natural gas contracts incorporated hub-

specific indices.7 According to the complaint, companies called Platts and NGI calculated a

“Monthly Index Price” for each hub by averaging the price of natural gas sold on the hub (as

reported by the traders) during the last five business days of each month, a period called “bidweek.”8

Other floating rate contracts used the New York Mercantile Exchange (“NYMEX”) price, which

was derived from trading prices at Henry Hub, Louisiana.9 The Monthly Index Prices essentially

were local rates specific to each of the four hubs, while the NYMEX price was used as a nationwide

benchmark.



       Swap Contracts

               The second type of derivative relevant to this case is a “swap” contract. A swap is

an “instrument[] whereby two counterparties agree to exchange cash flows on two financial




       5

               Id. ¶ 31.
       6

               Id.; see Mitchell Grant, Floating Interest Rate, INVESTOPEDIA (last updated Jun. 25, 2019),
               https://www.investopedia.com/terms/f/floatinginterestrate.asp.
       7

               Cmplt. ¶ 32.
       8

               Id.
       9

               Id. ¶ 15. The NYMEX price frequently is used as a benchmark for the entire North
               American natural gas market. See James Chen, Henry Hub, INVESTOPEDIA (last updated
               Jul. 1, 2019), https://www.investopedia.com/terms/h/henry_hub.asp.
            Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 5 of 55



                                                                                                   5

instruments over a specific period of time.”10 “These are (1) a ‘reference obligation’ or ‘underlying

asset’ such as a security, a bank loan, or an index, and (2) a benchmark loan, generally with an

interest rate set relative to a commonly used reference rate such as the London Inter–Bank Offered

Rate (‘LIBOR’).”11 Swaps are purely financial transactions and do not involve the exchange of

commodities. While parties often enter into swaps because they have exposure to the underlying

commodity and wish to hedge various types of risk, others simply are speculating. Typically, swaps

making use of different cash flows are executed when the party with the less favorable cash flow

pays the difference between the two quantities to the counterparty. 12

                This case involves swaps referenced to the price of natural gas. Many involved

exchanging the Monthly Index Price at a Southwestern Hub with the NYMEX price.13 To

understand how this works, imagine that Alice believes that the NYMEX price for natural gas in

June will be lower than the SoCal Monthly Index Price. Alice can bet on this belief by swapping

the SoCal price for the NYMEX price. If the NYMEX price is lower, the counterparty will pay

Alice the difference between the prices multiplied by the quantity covered by the transaction. If

instead the SoCal Monthly Index Price is lower, Alice will pay the difference to the counterparty.

Neither party needs to own or purchase natural gas to enter into this transaction, and no natural gas

changes hands.


       10

                trueEX, 266 F. Supp. 3d at 709.
       11

                Id.
       12

                See, e.g., James Chen, Swap, INVESTOPEDIA (last updated Feb. 4, 2020),
                https://www.investopedia.com/terms/s/swap.asp.
       13

                Cmplt. ¶ 32.
            Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 6 of 55



                                                                                                      6

                For the swaps at issue in this case,14 everything turned on the Monthly Index Price

at one of the Southwestern Hubs. Depending on the net position of a trader’s swaps for a given

month at a given hub, an increase or decrease in the Monthly Index Price for that hub would yield

higher or lower profits on the swaps. Accordingly, if a swap trader could control the Monthly Index

Price at a particular hub, that trader could increase its profits at will – at the expense of the

counterparties to its swaps, and to the detriment of other traders whose financial instruments are

priced according to the same Monthly Index Price. That, in essence, is what Long Beach claims

happened here.



This Lawsuit

       The Defendants

                Total S.A. is a large oil and gas company headquartered in Paris that operates all over

the world.15 Total Ltd. is a subsidiary of Total S.A. based in London that directs Total S.A.’s global

trading operations.16 Total Gas is a subsidiary of Total S.A. headquartered in Houston, Texas and

incorporated in Delaware that trades natural gas and related energy products in the United States and

worldwide markets.17 Long Beach alleges that Total Gas, through its trading activity, serves “to


       14

                These swaps are index and basis swaps, the differences between which are immaterial for
                the purposes of this opinion. For more information about these swaps, see Harry v. Total
                Gas & Power North America, Inc., 889 F.3d 104, 108 (2d Cir. 2018) (discussing the same
                contracts at issue in this case).
       15

                Cmplt. ¶ 19.
       16

                Id. ¶ 20.
       17

                Id. ¶ 18.
            Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 7 of 55



                                                                                                  7

optimize market access for [Total S.A.’s] current and future natural gas production and reserves.”18

In furtherance of this purported goal, Total Gas purchases large quantities of natural gas products,

and particularly liquefied natural gas, for export each year. 19

                In 2008, a natural gas trader at Total Gas in Houston named Aaron Hall founded the

company’s “West Desk.”20 Total Gas there executed trades of physical and financial natural gas

securities – meaning, as explained above, futures and swaps.21 From at least July 1, 2009 through

July 31, 2012 (the “Class Period”), the West Desk traded futures and swaps pertaining to natural

gas sold at the Southwestern Hubs.22 Hall ran the West Desk until approximately September 2011.23

At that time, a veteran West Desk trader named Therese Tran took over as its leader.24



       Total Gas’s Alleged Scheme

                According to the complaint, the traders at Total Gas’s West Desk, in Long Beach’s

word, “manipulated” the Monthly Index Prices for natural gas at the Southwestern Hubs during the

Class Period. The alleged scheme involved two steps. Prior to certain bidweeks, Total Gas traded

       18

                Id.
       19

                Id.
       20

                Id. ¶ 21.
       21

                See, e.g., id. ¶ 43.
       22

                See, e.g., id. ¶¶ 1-2.
       23

                Id. ¶ 21.
       24

                Id. ¶ 22.
             Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 8 of 55



                                                                                                      8

large volumes of futures and swaps using floating rates and taking positions on a Monthly Index

Price at one of the four Southwestern Hubs relative to the NYMEX price.25 Then, during those

bidweeks, Total Gas traded large volumes of natural gas futures using fixed rate prices.26 According

to the complaint, these fixed rate futures offset the floating rate futures that Total Gas had purchased

prior to bidweek.27 This “flattening” process generally meant that Total Gas owned no natural gas

at the end of the month.28

                 According to the complaint, Total Gas lost $2.09 million on its bidweek trades during

the Class Period.29 Allegedly, these trades often were made at artificially high or low prices,

meaning that Total Gas could have gotten better rates.30 However, the complaint claims that Total

Gas ultimately made over $9 million in profit from its net trading activity throughout the Class

Period.31 This occurred because the bidweek trades moved the Monthly Index Prices in directions

favorable to Total Gas’s positions on its pre-bidweek trades.32 The purported scheme allegedly

succeeded because the West Desk traded a large volume of natural gas during the bidweek periods.

        25

                 Id. ¶¶ 32, 43, 79.
        26

                 Id. ¶¶ 43, 80.
        27

                 Id. ¶¶ 44-45.
        28

                 Id.
        29

                 Id. ¶ 81.
        30

                 Id. ¶ 43.
        31

                 Id. ¶ 8.
        32

                 Id. ¶¶ 37, 43, 80.
            Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 9 of 55



                                                                                                     9

Often, it was on one side or the other of transactions accounting for more than 50 percent of the total

volume traded at a given hub during the measured period.33

                These fairly abstract allegations can be explained more easily with an example. As

alleged in the complaint: Prior to the July 2011 bidweek, the West Desk entered into numerous

futures and swaps that left it with a “long” position of 14,000,000 MMBtu.34 Total Gas would profit

on these trades if the SoCal Monthly Index Price for August 2011 was high.35 And the Monthly

Index Price would be high if, during bidweek, buyers of fixed price futures at SoCal agreed to pay

high fixed rates.36 When SoCal bidweek arrived, Total Gas bought natural gas futures accounting

for 48 percent of the reported trading volume during the week.37 It paid higher prices than other

buyers on these trades.38 When all was said and done, Total Gas lost money on its bidweek trades,

but it pushed up the SoCal Monthly Index Price and profited accordingly on its pre-bidweek trades.39

                The complaint alleges that Hall and Tran orchestrated this scheme on behalf of Total

Gas with the knowing and willful participation of other traders at the West Desk and, to a vaguely




       33

                Id. ¶ 80.
       34

                Id. ¶ 84-85.
       35

                Id.
       36

                Id.
       37

                Id.
       38

                Id.
       39

                Id.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 10 of 55



                                                                                                 10

described but apparently limited degree, the knowledge of other individuals at Total Gas.40 It does

not allege that Total S.A. or Total Ltd. played any role in orchestrating the scheme or even knew of

its existence while it was ongoing. Two allegations in some sense pertain to those defendants and

the price manipulation scheme. One is that some time after 2009, Total Gas’s president sent a

memorandum to, and met with, unnamed executives of both foreign entities “about [Total Gas’s]

very high market share at several trading points and resultant regulatory scrutiny.”41 The other is

that Total Gas’s president “alerted senior management at [Total S.A. and Total Ltd.]” shortly after

receiving a June 10, 2012 “whistleblower” email informing him about the West Desk scheme.”42



Prior Legal Actions

               Before turning to Long Beach’s claims, the Court notes three earlier proceedings –

two regulatory and one judicial – involving the allegations outlined above.



       Regulatory Investigations

               In June 2012, Matt Wilson, a West Desk trader, contacted the Commodity Futures

Trading Commission (“CFTC”) and the Federal Energy Regulatory Commission (“FERC”), both

of which are federal agencies, and each of which has a degree of regulatory authority over natural




       40

               Id. ¶¶ 1, 18, 88.
       41

               Id. ¶ 92.
       42

               Id. ¶ 96.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 11 of 55



                                                                                                     11

gas derivative trading.43 Wilson told both agencies that Total Gas had been engaged in market

manipulation – namely, the scheme described above.44              Both agencies investigated these

allegations.45

                 The CFTC issued a report on December 7, 2015 finding that Total Gas had

manipulated some of the markets at issue during three of the months included in the Class Period.46

Long Beach alleges that it did not discover, and could not have discovered, that Total Gas had

engaged in any market manipulation prior to this date.47 On April 28, 2016, FERC published a

report alleging that Total Gas had manipulated rates at all four Southwestern Hubs 38 times during

the Class Period – each manipulation representing one month for one market.48 FERC found, and

Long Beach now alleges, that Total Gas’s manipulation of the Monthly Index Prices cost other

market participants at least $89 million.49




        43

                 Harry, 889 F.3d at 108.
        44

                 Id.
        45

                 Id.
        46

                 Cmplt. ¶ 115.
        47

                 Id.
        48

                 Id. Long Beach’s complaint relies heavily on the allegations in FERC’s report, which it
                 incorporates by reference.
        49

                 Id. ¶ 8.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 12 of 55



                                                                                                    12

       The Harry Litigation

               On December 10, 2015, on the heels of the CFTC report, Michael Anastasio filed a

class action against Total Gas in this Court on behalf of all individuals who traded derivatives at the

Southwestern Hubs during the Class Period.50 Anastasio, and eventually several other plaintiffs,

brought claims under the Commodity Exchange Act (“CEA”) and Section 2 of the Sherman Act

against Total Gas, Total S.A., and Total Ltd.51

               On March 27, 2017, Judge Koeltl dismissed the complaint.52 He concluded first that

the plaintiffs had failed to state a claim under the CEA.53 Then, turning to the Sherman Act claim,

he held that the plaintiffs lacked antitrust standing.54 The premise of this holding was that none of

the plaintiffs alleged to have traded natural gas contracts on any of the four Southwestern Hubs.55

For essentially the same reason, the court held that the plaintiffs lacked Article III standing.56 The




       50

               Complaint, Anastasio v. Total Gas & Power North America, Inc., No. 15-cv-9689 (JGK),
               Dkt. 1 (S.D.N.Y. Dec. 10, 2015).
       51

               Id. Ultimately, Anastasio withdrew from the case and Alan Harry and several other
               plaintiffs took his place. Consolidated Amended Class Action Complaint, id., Dkt. 58
               (S.D.N.Y. May 12, 2016).
       52

               Harry v. Total Gas & Power N. Am., Inc., 244 F. Supp. 3d 402, 406 (S.D.N.Y. 2017), aff’d
               as modified, 889 F.3d 104 (2d Cir. 2018).
       53

               Id. at 412-19.
       54

               Id. at 419-23.
       55

               Id.
       56

               Id. at 415 n.5.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 13 of 55



                                                                                                      13

court declined to consider an argument by Total S.A. and Total Ltd. that it lacked personal

jurisdiction over them.57

                The Second Circuit affirmed in Harry v. Total Gas & Power North America, Inc.58

The panel disagreed with the district court’s conclusion that the plaintiffs lacked Article III standing,

finding it “within the realm of possibility” – though not “plausible” – that “prices at U.S. natural gas

hubs are so interconnected that manipulation at any of the hubs amounts to manipulation of all of

them, including the one on which the prices of their derivative contracts were based.”59 However,

the court agreed with the district court that the plaintiffs lacked antitrust standing because none of

them alleged to having traded on the Southwestern Hubs or at “artificial prices” as a result of the

alleged market manipulation.60 Likewise, it agreed with the district court that the plaintiffs had

failed to state a claim under the CEA.61 It did not pass on the merits of the Section 2 claim or

resolve the personal jurisdiction issue.



The Complaint

                On September 19, 2019, Long Beach filed this complaint against Total Gas, Total

S.A., and Total Ltd. on behalf of itself and all those who held a contract that settled against the NGI


        57

                Id. at 423.
        58

                889 F.3d 104 (2d Cir. 2018).
        59

                Id. at 111.
        60

                Id. at 116.
        61

                Id. at 111-15.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 14 of 55



                                                                                                     14

or Platts Monthly Index Prices for natural gas at SoCal, Permian, Waha, or San Juan during the

Class Period. It asserts claims against Total Gas for monopolization and attempted monopolization

under Section 2 of the Sherman Act.62 In addition, Long Beach asserts claims against Total Gas on

behalf of all members of the class who reside in California for a violation of the California UCL and

the law of unjust enrichment.63

                Count V asserts claims against Total S.A. and Total Ltd. on theories that they

“controlled” Total Gas and that Total Gas was their alter ego or agent.64 It is not entirely clear

whether the “controlled” language in this claim is intended to mean that Long Beach is directly

liable on the first four counts, each of which mentions only Total Gas, or instead is intended to assert

only that they are derivatively liable on the alter ego and agency theories. The Court construes

Count V to assert theories of direct and derivative liability against Total S.A. and Total Ltd.



                                              Discussion

                Total S.A. and Total Ltd. argue that (1) the Court lacks personal jurisdiction over

them and (2) Long Beach fails to allege plausibly that they are directly or derivatively liable for the

alleged wrongdoing of Total Gas. Total Gas argues that (1) Long Beach lacks Article III standing,

(2) its claims are untimely, (3) it has not pled antitrust standing as required for its Sherman Act

claims, (4) it in any event fails to state claims for unlawful monopolization or attempted

monopolization, and (5) its UCL and unjust enrichment claims fail as a matter of law. Total S.A.

        62

                Cmplt. ¶¶ 131, 138-58.
        63

                Id.
        64

                Id. ¶¶ 159-63.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 15 of 55



                                                                                                     15

and Total Ltd. join Total Gas’s arguments. The Court addresses these arguments only as needed to

resolve the motions.



I.      Personal Jurisdiction over Total S.A. and Total Ltd.

                Personal jurisdiction is a court’s authority to require a non-consenting party to appear

before it. A federal court may exercise personal jurisdiction over a defendant where (1) it properly

was served, (2) jurisdiction is authorized by statute, and (3) jurisdiction is not prohibited by the

Constitution.65 “A plaintiff ‘must establish the court’s jurisdiction with respect to each claim

asserted.’”66

                Total S.A. and Total Ltd. argue on various grounds that the court lacks a statutory

basis for asserting personal jurisdiction against them and, in any event, that the exercise of such

jurisdiction would be unconstitutional.



        A.      Personal Jurisdiction Arising from Total S.A.’s and Total Ltd.’s Contacts

                1.      Statutory Jurisdiction

                        i.      Sherman Act Section 2 Claims

                Long Beach contends that the Court may assert personal jurisdiction over Total S.A.

and Total Ltd. with respect to the federal antitrust claims under either Section 12 of the Clayton Act

or Federal Rule of Civil Procedure 4(k)(2).



        65

                See, e.g., Waldman v. Palestine Liberation Org., 835 F.3d 317, 327 (2d Cir. 2016).
        66

                Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 83 (2d Cir. 2018) (quoting
                Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 24 (2d Cir. 2004)).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 16 of 55



                                                                                                     16

                                 a.    Section 12 of the Clayton Act

               Section 12 of the Clayton Act states:

               “Any suit, action, or proceeding under the antitrust laws against a corporation may
               be brought not only in the judicial district whereof it is an inhabitant, but also in any
               district wherein it may be found or transacts business; and all process in such cases
               may be served in the district of which it is an inhabitant, or wherever it may be
               found.”67

“Because the service of process provision [the second clause] applies only to ‘such cases’ described

in the [venue provision, the first] clause, the Second Circuit has concluded that nationwide service

of process is permissible ‘only in cases in which [the] venue provision is satisfied.’” 68

               Total S.A. and Total Ltd. concede that they were served in accordance with Section

12. They argue, however, that the venue component is not satisfied because they are not

“inhabitant[s]” of the Southern District of New York, they are not “found” here, and they do not

“transact[] business” here.69

               Total S.A. is based and incorporated in France and Total Ltd. is based and

incorporated in the United Kingdom. The complaint does not allege that either has offices,

employees, or any significant presence or operations in the Southern District of New York or even

the United States. They plainly are not inhabitants of the district and are not “found” here within

the meaning of Section 12. Long Beach does not challenge these findings; it focuses only on the


       67

               15 U.S.C. § 22.
       68

               Dennis v. JPMorgan Chase & Co., 343 F. Supp. 3d 122, 198 (S.D.N.Y. 2018) (quoting
               Sullivan v. Barclays PLC, No. 13-cv-2811 (PKC), 2017 WL 685570, at *42 (S.D.N.Y. Feb.
               21, 2017) (quoting Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 423 (2d Cir.
               2005))).
       69

               Dkt. 45 at 7-8.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 17 of 55



                                                                                                      17

“transacts business” prong.

                In no significant way does the complaint allege that Total S.A. or Total Ltd. transacts

business in the Southern District of New York. “The Supreme Court has construed the phrase

‘transacts business,’ as used in the venue provision of Clayton Act Section 12, to refer to ‘the

practical, everyday business or commercial concept of doing business or carrying on business of any

substantial character.’”70 This requires “some amount of business continuity and certainly more than

a few isolated and peripheral contacts with the particular judicial district.”71 Long Beach alleges that

Total S.A. has made securities filings with the New York offices of the Securities and Exchange

Commission (“SEC”), that an agent of Total S.A. once paid a $500,000 settlement to the SEC

through a New York bank account, and that Total S.A.’s CEO and CFO gave a strategy presentation

in New York City in 2018.72 None of these sporadic contacts, each of which concerned only Total

S.A., comes close to satisfying the “transacts business” standard for either defendant. Nor does

anything else alleged in the complaint.

                Long Beach argues that “the relevant geographic area for assessing minimum

contacts under the Clayton Act is ‘the United States as a whole, not just New York.’”73 But Section

12’s venue requirement is not concerned with “minimum contacts” at all. It unambiguously

authorizes suit only “in the judicial district” where the defendant is an inhabitant or “in any district”


        70

                Dennis, 343 F. Supp. 3d 198 (quoting Daniel, 428 F.3d at 428).
        71

                Id. (citations omitted).
        72

                Cmplt. ¶ 16.
        73

                Dkt. 53 at 6 (quoting FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A., No. 16-
                cv-5263 (AKH), 2018 WL 4830087, at *6 (S.D.N.Y. Oct. 4, 2018)).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 18 of 55



                                                                                                            18

where it is found or transacts business. As Long Beach’s own authority makes clear, nationwide

contacts are relevant to the different question of “whether the exercise of personal jurisdiction would

comport with due process.”74



                                b.       Rule 4(k)(2)

               Federal Rule of Civil Procedure 4(k)(2) authorizes the exercise of personal

jurisdiction over defendants sued under federal law where “the defendant is not subject to

jurisdiction in any state’s courts of general jurisdiction” and “exercising jurisdiction is consistent

with the United States Constitution and laws.” By arguing that Rule 4(k)(2) applies, Long Beach

necessarily concedes that Total S.A. and Total Ltd. are not subject under state law to the jurisdiction

of any state court.75 This inquiry thus merges with the constitutional analysis, to which the Court

turns momentarily.76




       74

               See Dennis, 343 F. Supp. 3d at 202; FrontPoint Asian Event Driven Fund, No. 16-cv-5263
               (AKH), 2018 WL 4830087, at *6.
       75

               Long Beach asserts that neither foreign defendant is “jurisdictionally present in any of the
               fifty states sufficient to subject them to general jurisdiction in any district.” Dkt. 53 at 4.
               While it makes this assertion to invoke the first requirement of Rule 4(k)(2), it evidently
               misreads the phrase “courts of general jurisdiction” to mean “general personal jurisdiction,”
               which is a type of personal jurisdiction rather than a type of court. Nonetheless, the Court
               concludes – and therefore does not survey the laws of all fifty states – that Long Beach’s
               failure to assert that any state court would exercise jurisdiction over Total S.A. or Total Ltd.
               is a concession that none would.
       76

               The Court need not, and does not, address Total S.A. and Total Ltd.’s argument that they
               were not served in accordance with Rule 4(k).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 19 of 55



                                                                                                        19

                       ii.     State Law Claims

               Rule 4(k)(1)(A) authorizes the exercise of personal jurisdiction over a defendant

where doing so would be consistent with the laws of the forum state.77 Under New York’s

applicable long arm statute, C.P.L.R. § 302(a), a court may exercise jurisdiction over a non-

domiciliary based on its conduct if, among other possibilities not relevant here, the defendant

“transacts any business within the state.”78 “To determine the existence of jurisdiction under section

302(a)(1), a court must decide (1) whether the defendant ‘transacts any business’ in New York and,

if so, (2) whether [the] cause of action ‘aris[es] from’ such a business transaction.”79

               By failing entirely to respond to Total S.A. and Total Ltd.’s argument that the Court

lacks a statutory basis under New York law to exercise personal jurisdiction with respect to the state

law claims, Long Beach has waived its opposition. In any event, nothing in the complaint permits

an inference that Total S.A. or Total Ltd. transacts business in New York. The sporadic contacts

referenced above do not suffice and have no relationship to the state law claims. To the extent that

the complaint alleges that Total S.A. and Total Ltd. acted in any manner relevant to this lawsuit –

a point to which the Court will return – it alleges that they acted from France and the United

Kingdom to control Total Gas’s conduct in Texas, California, and New Mexico.

       77

               See, e.g., Spiegal v. Schulmann, 604 F.3d 72, 76 (2d Cir. 2010).
       78

               N.Y. C.P.L.R. § 302(a)(1).

               Other possibilities include that the defendant contracts anywhere to supply goods or
               services in the state, that under certain circumstances it commits a tortious act within the
               state, and that it owns, possesses, or uses real property situated within the state. N.Y.
               C.P.L.R. § 302(a). Nothing alleged in the complaint supports the exercise of jurisdiction
               on any of these bases, and Long Beach does not argue otherwise.
       79

               Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007) (citation omitted).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 20 of 55



                                                                                                      20

               2.      Constitutional Minimum Contacts

               The Constitution sets an outer limit on a court’s authority to assert personal

jurisdiction over a defendant. Litigants have a substantive due process right not to be haled into

court unless they have minimum contacts with the forum in which the court sits.80



                       i.      Which Forum?

               The parties disagree over the appropriate forum to be considered in the minimum

contacts analysis. Total S.A. and Total Ltd. contend that New York is the proper jurisdiction for the

federal and state law claims. Long Beach argues that the Court instead must ask whether the foreign

defendants have minimum contacts with the United States as a whole.

               With respect to each claim, the appropriate forum for assessing minimum contacts

depends on which statute authorizes personal jurisdiction. That question, in turn, depends upon

which statute authorizes service of process.

               Several courts in this circuit, including this one, have held that where a claim “arises

under federal law and a federal statute authorizes nationwide service of process, the relevant

contacts for determining personal jurisdiction are contacts with the United States as a whole.”81

Although the Second Circuit has not yet passed on this issue, the Court reaches this conclusion once




       80

               See, e.g., Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326
               U.S. 310, 316 (1945).
       81

               Dennis, 343 F. Supp. 3d at 201 (quoting Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 142
               n.21 (2d Cir. 2014)).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 21 of 55



                                                                                                        21

again for the reasons stated in a prior opinion.82 In appropriate circumstances, Section 12 of the

Clayton Act and Rule 4(k)(2) both may authorize nationwide service of process for federal antitrust

claims. Thus, regardless of which provision is treated as having authorized service of process here,

the relevant minimum contacts for the federal antitrust claims are with the United States as a whole.

                Personal jurisdiction with respect to the state law claims, however, is another matter.

Personal jurisdiction over these claims would flow through Rule 4(k)(1)(A), which does not

authorize nationwide service of process. Where a defendant is served in accordance with Rule

4(k)(1)(A), a court must look instead to the defendant’s contacts with the forum state to determine

whether it has personal jurisdiction. 83

                The United States is the appropriate forum for contacts associated with the federal

claims, and New York is the appropriate forum for contacts associated with the state law claims.

Nonetheless, because the law is unsettled with respect to the federal claims, the Court will consider

whether either set of claims bears a sufficient nexus to either forum.



                        ii.     Minimum Contacts

                The minimum contacts test can be satisfied where the forum jurisdiction’s courts

have general or specific jurisdiction over a defendant.84 General jurisdiction authorizes suit against


        82

                The issue ultimately does not matter here because, as explained, Long Beach fails to allege
                that Total S.A. or Total Ltd. has minimum contacts with either the Untied States as a whole
                or with New York specifically.
        83

                See, e.g., Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 60 (2d Cir.
                2012).
        84

                See, e.g., Gucci, 768 F.3d at 134.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 22 of 55



                                                                                                        22

a corporation in forums where it is “essentially at home,” which ordinarily means its place of

incorporation or principal place of business.85 The complaint alleges that Total S.A.’s home is

France and that Total Ltd.’s home is the United Kingdom. As neither entity is at home in New York

or the United States, the Court lacks general jurisdiction over them.

               Specific jurisdiction considers whether a sufficient nexus exists between the forum

and the defendant’s conduct giving rise to the claims.86 “When there is no such connection, specific

jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the

[forum].”87

               The requirements of specific jurisdiction are not met here, either with respect to New

York or the United States. The simple reason is that virtually all the conduct described in the

complaint is attributed to Total Gas. The only arguably relevant allegations involving Total S.A.

or Total Ltd. are as follows:

               •       Total S.A. is the parent corporation of Total Gas, which is located in the
                       United States;88

               •       Total Gas “is part of [Total S.A.’s] trading group” and Total Ltd.
                       “effectively[] directs Total [S.A.’s] global trading operations”; 89




       85

               See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1552 (2017).
       86

               See, e.g., Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137
               S. Ct. 1773, 1781 (2017).
       87

               Id.
       88

               Cmplt. ¶¶ 18, 20.
       89

               Id. ¶¶ 19, 20.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 23 of 55



                                                                                                          23

              •       In 2009, after Total Gas’s president reviewed a report noting that the West
                      Desk had engaged in a high volume of trading during bidweeks, he sent a
                      memorandum to, and met with, executives of Total S.A. “about [Total Gas’s]
                      very high market share at several trading points and resultant regulatory
                      scrutiny”;90

              •       On June 10, 2012, shortly after receiving a “whistleblower” email from a
                      trader at the West Desk, Total Gas’s president “alerted senior management
                      at Total [S.A.] and [Total Ltd.] and asked [Total Gas’s] Vice President of
                      Risk Control . . . to analyze the West Desk’s bidweek trading”;91

              •       Total Ltd. and Total S.A. “participated in biweekly steering committee
                      meetings with [Total Gas] personnel where they discussed [Total Gas]
                      trading issues, including positions and market views”;92

              •       Officers at Total Ltd. “participated in setting the trading strategies and
                      budget of [Total Gas], and approved certain staffing decisions as well as the
                      structure of [Total Gas’s trade floor].”93

              None of these allegations meaningfully links Total S.A. or Total Ltd. to New York.

And, as noted above, the few facts involving New York have no connection to this lawsuit. Long

Beach has not attempted to explain, and cannot explain, why the Total S.A. chief executive’s one

presentation in New York City or the company’s filings with the SEC have anything to do with




       90

              Id. ¶¶ 92-94. The allegation refers not to actual or threatened regulatory scrutiny, but to the
              possibility of regulatory scrutiny that the president apparently had inferred from the internal
              report he reviewed.
       91

              Id. ¶ 96.
       92

              Id. ¶ 125.
       93

              Id.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 24 of 55



                                                                                                      24

allegations that Total Gas, operating in Texas, manipulated prices used at four natural gas markets

in the Southwest.94

               The same is true as to Total S.A.’s and Total Ltd.’s contacts with the United States

as a whole. Nothing in the complaint permits an inference that the facts giving rise to this lawsuit

arose in any significant sense from these defendants’ sparse contacts with the United States.95 The

story told by the complaint is that traders at Total Gas’s West Desk devised and perpetrated the

alleged scheme without the authorization, control, or even contemporaneous knowledge of Total

S.A. or Total Ltd. The two vaguely described communications between Total Gas’s president and

one or both of the foreign corporations do not suggest otherwise.

               In sum, even if the Court had the statutory authority to assert personal jurisdiction

over Total S.A. or Total Ltd., the Constitution would forbid it.



                       iii.    Pendent Personal Jurisdiction

               As noted above, the minimum contacts test directs courts to consider whether a

defendant has sufficient contacts with the forum. “The doctrine of pendent personal jurisdiction

provides that ‘where a federal statute authorizes nationwide service of process, and the federal and

state-law claims derive from a common nucleus of operative fact, the district court may assert



       94

               Likewise, the allegations that a wholly owned subsidiary of Total S.A. once made a
               $500,000 disgorgement payment to the SEC’s New York office at Total S.A.’s direction,
               and that Total Gas reached a consent agreement with the SEC, have no asserted or apparent
               nexus to this lawsuit. See id. ¶ 16.
       95

               Whether these defendants played a role in the alleged scheme through their own conduct
               is a separate question from whether they are alter egos of Total Gas and should be treated
               as a single entity for jurisdictional purposes. That question is addressed below.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 25 of 55



                                                                                                    25

personal jurisdiction over the parties to the related state-law claims even if personal jurisdiction is

not otherwise available.’”96 The Court may not exercise pendent personal jurisdiction with respect

to the state law claims because personal jurisdiction is lacking with respect to the federal claims.



       B.      Personal Jurisdiction Based on Total Gas’s Contacts

               The analysis thus far has considered whether the Court has personal jurisdiction over

Total S.A. or Total Ltd. based on their own contacts with New York and the United States. Long

Beach argues also that the Court should assert personal jurisdiction over the foreign entities based

on Total Gas’s contacts with these forums. Its argument is premised on an alter ego or,

alternatively, an agency theory.



               1.      Alter Ego Theory

                “[T]he exercise of personal jurisdiction over an alter ego corporation does not offend

due process.”97 Thus, if a court finds that one corporation is the alter ego of another, it may

disregard the corporate form for minimum contacts analysis. Long Beach argues that both Total Gas

and Total Ltd. are alter egos of Total S.A.98 On that ground, and based on the conduct attributed

to Total Gas, it asks the Court to assert personal jurisdiction over the foreign defendants.

               For an alter ego relationship to exist under federal common law, the controlling

corporation “must have used the corporate entity to perpetrate a fraud or have so dominated and

       96

               Dennis, 343 F. Supp. 3d at 211 (quoting Charles Schwab, 883 F.3d at 88).
       97

               S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010).
       98

               Cmplt. ¶ 160.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 26 of 55



                                                                                                       26

disregarded the corporate entity’s form that the entity primarily transacted the [subservient entity’s]

personal business rather than its own corporate business.”99 Although this rule is for alter ego

liability, courts apply it also to the question of whether an alter ego relationship exists for the

purpose of personal jurisdiction.100

               New York law101 requires “a showing of fraud or . . . complete control by the

dominating corporation that leads to a wrong against third parties.”102 But where, as here, the

question is whether a court may exercise personal jurisdiction over an alleged alter ego, New

York courts apply a “‘less onerous standard’ than that necessary for equity to pierce the corporate

veil for liability purposes under New York law.”103 Whether an analogous “less onerous standard”

exists for federal common law is unclear.104


       99

               Dow Chem. Pac. Ltd. v. Rascator Mar. S.A., 782 F.2d 329, 342 (2d Cir. 1986) (citation,
               quotation marks, and brackets omitted).
       100

               See, e.g., Status Int’l S.A. v. M & D Mar. Ltd., 994 F. Supp. 182, 186 (S.D.N.Y. 1998);
               Tsangaris v. Elite, Inc., No. 92-cv-7855 (RPP), 1993 WL 267425, at *3 (S.D.N.Y. July 9,
               1993).
       101

               “The law of the forum state governs where, as here, neither party alleges that the law of a
               different state would control and differs from New York law.” See, e.g., VTech Holdings,
               Ltd. v. Pricewaterhouse Coopers, LLP, 348 F. Supp. 2d 255, 262 n.48 (S.D.N.Y. 2004).
       102

               Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 138 (2d Cir.
               1991).
       103

               D. Klein & Son, Inc. v. Good Decision, Inc., 147 F. App’x 195, 196 (2d Cir. 2005) (quoting
               Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)).
       104

               Compare sources cited in note 100 supra (not purporting to apply a less onerous standard),
               with In re Platinum & Palladium Antitrust Litig., No. 1:14-cv-9391 (GHW), 2017 WL
               1169626, at *47 & n.23 (S.D.N.Y. Mar. 28, 2017) (noting, without distinguishing between
               federal and New York law, that some courts apply a “less onerous” standard but questioning
               whether they should).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 27 of 55



                                                                                                          27

                The antitrust claims are governed by federal common law because they arise under

federal law. The question of which law applies to the state law claims is more complicated.105

Rather than decide an issue that the parties did not brief adequately, the Court considers both

standards with respect to the state law claims.

                The complaint offers little more than bare allegations of control. It says virtually

nothing about the management of the defendants, explains only minimally their relationships with

each other, and does not detail what role, if any, Total S.A. or Total Ltd. played in Total Gas’s

operations. Nor, as explained above, does the complaint allege in any meaningful way that either

foreign defendant was involved in the conduct at issue in this case. The few paragraphs that mention

Total S.A. and Total Ltd. do not permit an inference that any defendant exercised, as New York law

requires, “complete control [over another defendant] . . . that leads to a wrong against third parties,”

even under the “less onerous standard” that applies in the context of personal jurisdiction. This same

problem dooms the alter ego theory under federal common law’s “dominated and disregarded”

standard, whether or not that doctrine employs also a “less onerous standard” at the personal

jurisdiction stage.106


        105

                If the Court’s jurisdictional authority arose from Rule 4(k)(1)(A), New York’s alter ego rule
                arguably would apply because the basis for the Court’s jurisdiction would be state law. But
                the reason that the Court would look to state law is Rule 4(k)(1)(A)’s instruction to do so.
                One could argue that Rule 4(k)(1)(A) simply incorporates state law and that federal
                common law therefore applies. Moreover, if the Court chose to exercise personal
                jurisdiction pendent to the federal claims – pendent personal jurisdiction is federal common
                law – the federal doctrine arguably would apply. The Court need not and does not pass on
                the merits of these theories because the parties did not consider them.
        106

                Total S.A. and Total Ltd. make factual assertions in declarations and in their memoranda
                supporting their argument that Total Gas is a separate corporate entity. See, e.g., Dkt. 45
                at 16-19. The Court does not consider these assertions in holding that the complaint does
                not permit a finding of alter ego.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 28 of 55



                                                                                                   28

               The complaint fails to plead that, for the purpose of personal jurisdiction, any

defendant is the alter ego of another.



               2.      Principal-Agent Theory

               Long Beach alleges also that Total Gas is an agent of Total S.A. and Total Ltd. and

that the Court therefore should attribute Total Gas’s contacts to the foreign defendants for

jurisdictional purposes. The parties fail to argue that any particular law should govern the existence

of a principal-agent relationship. For the reasons explained in its alter ego analysis, the Court

applies the federal common law of agency to the federal claims, and it considers both the federal and

New York standards as to the state law claims. That said, the issue here turns not on the standards

themselves, but on certain limitations common to both standards.

               “It is well established that a defendant can ‘purposefully avail itself of a forum by

directing its agents or distributors to take action there.’”107 Although the Second Circuit has “not

clearly delineated the showing necessary before an agent’s contacts will be imputed to its principal

for purposes of personal jurisdiction under the Due Process Clause,” it has articulated several

principles explaining when such a finding is inappropriate.108 Under both New York and federal

law, “a defendant must have purposefully availed itself of the privilege of doing business in the

forum” for a principal-agent theory of jurisdiction to apply.109 At least under New York law, this


       107

               Charles Schwab, 883 F.3d at 84 (quoting Daimler AG v. Bauman, 571 U.S. 117, 135 n.13
               (2014)).
       108

               See id. at 85.
       109

               Id. (citation and quotation marks omitted).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 29 of 55



                                                                                                             29

means that “the alleged agent acted in New York for the benefit of, with the knowledge and consent

of, and under some control by, the nonresident principal.” 113

                After stating these requirements in the context of a parent corporation and a broker-

dealer subsidiary that sold securities on the parent’s behalf, the Second Circuit held that “an agency

relationship . . . could establish personal jurisdiction over the parent in a state in which the parent

‘indirectly’ sells the securities.”114 For that theory to succeed, the plaintiff must do more than

“generally allege[] that [the parent] controlled or otherwise directed or materially participated in the

operations of the broker-dealer[], and reaped proceeds or other financial benefits from the broker-

dealer[’s] sales of [the relevant] financial instruments.”115 “The Second Circuit has credited

allegations of principal-agent relationships, for example, where a plaintiff alleged that corporate

officers ‘benefitted from [the] corporation’s in-forum activities and exercised extensive control over

[the] corporation in the transaction underlying the suit.’” 116

                These same principles control here and make clear that Long Beach does not

sufficiently allege that the foreign defendants purposefully availed themselves of the benefit of


        113

                Id. (quoting Grove Press, Inc. v. Angleton, 649 F.2d 121, 122 (2d Cir. 1981)).
        114

                Id. at 85-86.
        115

                Id. at 86.
        116

                Dennis v. JPMorgan Chase & Co., No. 16-cv-6496 (LAK), 2020 WL 729789, at *2
                (S.D.N.Y. Feb. 13, 2020) (quoting Charles Schwab, 883 F.3d at 85).

                Although this language suggests that the standard for finding a principal-agent relationship
                is similar to that for piercing the corporate veil, the two standards differ at least insofar as
                the latter requires a finding of “abuse of control.” See Itel Containers Int’l Corp. v.
                Atlanttrafik Exp. Serv. Ltd., 909 F.2d 698, 702 (2d Cir. 1990) (distinguishing the standards
                on this ground).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 30 of 55



                                                                                                      30

doing business in New York or the United States with respect to the claims at issue. Largely for the

reasons explained above, the complaint does not allege plausibly that any defendant exercised

control, extensive or otherwise, over any other defendant with regard to the facts giving rise to this

lawsuit. Nor does it allege that Total Gas acted with the knowledge or consent of Total S.A. or Total

Ltd. Its threadbare allegations of control fall short under federal law and New York law.

                                                 ***

                The Court lacks personal jurisdiction over Total S.A. and Total Ltd. with respect to

all the claims asserted against them in the complaint.



II.     Direct or Derivative Liability of Total S.A. and Total Ltd.

                As noted previously, Counts I through IV are pled solely against Total Gas. Count

V alleges that Total S.A. and Total Ltd. are liable under three theories: that (1) they controlled Total

Gas with respect to the relevant conduct, which the Court interprets as a theory of direct liability;

(2) Total Gas and Total Ltd. are alter egos of Total S.A., and Total Gas is an alter ego also of Total

Ltd.; and (3) Total Gas and Total Ltd. are agents of Total S.A., and Total Gas is an agent also of

Total Ltd.

                “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”117 “A claim has facial




        117

                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
                544, 570 (2007)).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 31 of 55



                                                                                                      31

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”118

                Total S.A. and Total Ltd. argue that the complaint fails to plead facts sufficient to

support any of the three theories of liability.



        A.      Direct Liability

                In its personal jurisdiction analysis, the Court held that the complaint pleads virtually

no facts linking Total S.A. or Total Ltd. to the alleged misconduct. The same is true for present

purposes, and the Court therefore holds that the claims against the foreign defendants fail under Rule

12(b)(6). Other than the allegations enumerated in the Court’s minimum contacts analysis, nothing

in the complaint suggests that Total S.A. or Total Ltd. played any meaningful role in the alleged

antitrust or state law violations. Threadbare allegations that Total S.A. exercised “control” over its

subsidiaries or that it operated “as a single entity with [Total Gas]” do not suffice to state a claim

for relief.



        B.      Alter Ego Liability

                The Court already has concluded that the complaint fails to plead sufficiently under

federal common or New York law that any defendant is the alter ego of another for the purposes of

personal jurisdiction. The Court now conducts the alter ego analysis for liability purposes.




        118

                Id.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 32 of 55



                                                                                                          32

               1.      Sherman Act Section 2 Claims

               The federal common law standard for alter ego liability applies to the federal claims

for the reasons explained in the personal jurisdiction analysis. Under that standard, the Court

concluded that the complaint fails to demonstrate that any defendant is the alter ego of another for

the purposes of personal jurisdiction.119 Because the analysis is the same for liability purposes, the

conclusion is the same, as well.



               2.      State Law Claims

               At the personal jurisdiction stage, the Court analyzed the principal-agent question

under New York law because neither party argued that a different jurisdiction’s law should apply.

For liability purposes, however, Total S.A. and Total Ltd. argue that New York’s choice of law rules

require the application of Delaware law. The Court agrees. “[U]nder New York choice of law

principles, the law of the state of incorporation determines when the corporate form will be

disregarded and liability will be imposed on shareholders.”120



       119

               The Court reached this conclusion regardless of whether the standard applied for purposes
               of personal jurisdiction is “less onerous” than that applied for liability purposes.
       120

               Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995) (brackets, quotation marks, and
               citation omitted).

               Total S.A. and Total Ltd. assert that the outcome is the same under New York law. See Dkt.
               45 at 24 n.10. Long Beach takes no position on the choice of law issue, but its authority
               applies Delaware law. See Dkt. 37 at 31 (citing, e.g., Bentivoglio v. Event Cardio Grp., Inc.,
               No. 18-cv-2040 (PKC), 2019 WL 6341130, at *5 (S.D.N.Y. Nov. 27, 2019) (applying
               Delaware law); Allison v. Clos-ette Too, L.L.C., No. 14-cv1618 (LAK), 2015 WL 136102,
               at *3 (S.D.N.Y. Jan. 9, 2015) (same)). While the parties’ failure to assert a true conflict
               ordinarily is grounds for applying forum law, the Court applies Delaware law because both
               assume that it applies and rely exclusively on Delaware authority.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 33 of 55



                                                                                                    33

                “To prevail on an alter ego claim under Delaware law, a plaintiff must show (1) that

the parent and the subsidiary ‘operated as a single economic entity’ and (2) that an ‘overall element

of injustice or unfairness . . . [is] present.”121 “Operating as a ‘single entity’ requires showing the

parent entity’s ‘complete domination and control’ to such an extent that the subsidiary entity ‘no

longer has legal or independent significance of its own.’”122 “A plaintiff seeking to persuade a

Delaware court to disregard the corporate structure faces ‘a difficult task.’”123 “Although the

question of domination is generally one of fact, courts have granted motions to dismiss as well as

motions for summary judgment in favor of defendant parent companies where there has been a lack

of sufficient evidence to place the alter ego issue in dispute.” 124

                Largely the reasons explained in the Court’s analysis of the alter ego issue under the

standards of federal common law (“dominated and disregarded the corporate entity’s form”) and

New York law (“complete control”), the complaint falls short of Delaware’s “complete domination

and control” standard. Long Beach has not alleged plausibly any facts suggesting that any defendant

meaningfully dominated or controlled another. Although it asserts that Total S.A. is the parent of

Total Gas and Total Ltd., it barely discusses their relationships with each other, either in general or



        121

                Id. at 1457 (quoting Harper v. Delaware Valley Broadcasters, Inc., 743 F. Supp. 1076,
                1085 (D. Del. 1990)).
        122

                Bentivoglio, No. 18-cv-2040 (PKC), 2019 WL 6341130, at *5 (quoting Wallace ex rel.
                Cencom Cable Income Partners II, Inc. v. L.P. Wood, 752 A.2d 1175, 1183-84 (Del. Ch.
                1999)).
        123

                Fletcher, 68 F.3d at 1458 (quoting Harco Nat. Ins. Co. v. Green Farms. Inc., C.A. No.
                1131, 1989 WL 110537, at *4 (Del. Ch. Sept. 19, 1989))
        124

                Id.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 34 of 55



                                                                                                            34

in a way that elaborates helpfully on the role, if any, that the foreign defendants played in the

conduct relevant to this case. Showing that the defendants operated as a single economic entity

requires more than skeletal allegations of “extraordinary administrative control” and “biweekly

steering committee meetings” involving “trading issues.”125 In addition, the complaint does not

explain how there would be any injustice or unfairness in declining to hold Total S.A. or Total Ltd.

liable for the actions of Total Gas. There are no allegations that Total Gas would be unable to

satisfy a judgment or that Long Beach could not prosecute its case in the absence of the foreign

defendants.126



       C.        Principal-Agent Liability

                 The principal-agent question requires similarly the application of different laws to

different claims. Federal common law applies once again to the federal claims. Because neither

party argues for the application of any particular law to the state law claims, New York’s agency

doctrine applies.




       125

                 See Cmplt. ¶ 125.
       126

                 In its personal jurisdiction analysis, the Court concluded under New York law that Long
                 Beach had failed to show sufficiently that any defendant was the alter ego of another. It did
                 so under the “less onerous” version of New York’s alter ego standard that applies in the
                 context of personal jurisdiction. Accordingly, if New York law applied at the liability stage,
                 the ordinary level of onerousness would apply, and the Court would reach the same
                 conclusion for the same reasons.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 35 of 55



                                                                                                     35

                1.      Sherman Act Section 2 Claims

                Federal antitrust law provides that an alleged principal can be held liable for the

unlawful conduct of its agent.127 “[U]nder general rules of agency law,” and with regard to Section

2 of the Sherman Act specifically, “principals are liable when their agents act with apparent

authority.”128 “Apparent authority is the power to affect the legal relations of another person by

transactions with third persons, professedly as agent for the other, arising from and in accordance

with the other’s manifestations to such third persons.”129 “Under an apparent authority theory,

‘[l]iability is based upon the fact that the agent’s position facilitates the consummation of the fraud,

in that from the point of view of the third person the transaction seems regular on its face and the

agent appears to be acting in the ordinary course of the business confided to him.’”130

                As noted, the complaint alleges that traders at Total Gas’s West Desk perpetrated the

scheme over several years. But it fails to allege that they did so at any direction from, or with the

contemporaneous knowledge of, Total S.A. or Total Ltd. It does not allege that either foreign

defendant monitored or failed to monitor the traders, that they authorized any of the trades at issue,

or even that they created indirectly conditions that helped facilitate the misconduct. Moreover, those




        127

                See Am. Soc. of Mech. Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556, 572-74 & n.11
                (1982).
        128

                Id. at 565-66.
        129

                Id. at 566 n.5 (quoting RESTATEMENT (SECOND) OF AGENCY § 8 (1957)).
        130

                Id. at 566 (quoting RESTATEMENT (SECOND) OF AGENCY § 261 (1957)).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 36 of 55



                                                                                                            36

counterparties’ alleged injuries arose not from the trades themselves, but from the effect of those

trades on the Monthly Index Prices.131

                Long Beach places significant weight on its allegation that the foreign defendants

“were closely involved in, and exerted significant control over, [Total Gas’s] operations.”132 It

claims, among other things not relevant to trading activity, that Total S.A. set risk limits for Total

Gas’s traders, that Total S.A. “retained extraordinary administrative control over the daily operation

of critical business components such as IT systems and [Total Gas’s] trading book,” that “trading

issues” were discussed in “biweekly steering committee meetings” involving unidentified “officers”

of the three defendants, and that “officers” at Total Ltd. “participated in setting the trading strategies

and budget of [Total Gas], and approved certain staffing decisions as well as the structure of [Total

Gas’s] trade floor.”133 “General allegations of corporate ownership, combined marketing, shared

board membership, and so forth are insufficient to establish a principal-agent relationship between

corporate entities.”134 And setting aside the vagueness of these claims, the complaint fails to connect



        131

                In fact, Long Beach alleges that during bidweeks, Total Gas either overpaid for natural gas
                or sold its own natural gas at a discount. If true, these facts would mean that the
                counterparties benefitted from the alleged scheme, at least with respect to these trades.
        132

                Cmplt. ¶ 125.
        133

                Id.

                Long Beach provides slightly more detail about the “officers,” “meetings,” and alleged
                relationships among the defendants in its opposition memorandum. Dkt. 53 at 28-30. The
                Court does not credit these allegations to the extent that they are not found in the complaint,
                but whatever additional specificity they provide would make no material difference.
        134

                In re LIBOR-Based Fin. Instruments Antitrust Litig., No. 11-md-2262 (NRB), 2015 WL
                6696407, at *21 (S.D.N.Y. Nov. 3, 2015) (citing Fletcher, 68 F.3d at 1459-62).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 37 of 55



                                                                                                      37

them to the trading activity at issue in this case. Liability on an apparent authority theory “is based

upon the fact that the putative agent’s position facilitates the consummation of the fraud.”135

               This final point suggests an additional problem: Long Beach has not pled sufficiently

that Total Gas acted with the apparent authority of the foreign defendants. As noted at the outset,

“[a]pparent authority is the power to affect the legal relations of another person by transactions with

third persons, professedly as agent for the other [i.e., the principal], arising from and in accordance

with the other’s manifestations to such third persons.”136 The complaint contains no allegations that

Total Gas professed to be an agent for Total S.A. or Total Ltd. when engaging in the relevant

activity. Nor does it contain allegations that Total S.A. or Total Ltd. made manifestations to third

persons permitting them to conclude that Total Gas was acting under their authority and that such

conclusions influenced the third parties’ actions. In fact, the complaint does not allege that Total

S.A. or Total Ltd. had any interactions with relevant third persons, such as the counterparties to

Total Gas’s trades, other traders on the affected markets, Long Beach itself, or those who compiled

the NGI and Platts Monthly Index Prices. For this reason too, the principal-agent theory fails.



               2.      State Law Claims

               New York law is no different on this point. Like federal courts, the New York Court

of Appeals applies the “apparent authority” standard taken from Section 8 of the Restatement




       135

               Hydrolevel Corp., 456 U.S. at 566 (emphasis added, citation, brackets, and quotation marks
               omitted).
       136

               Id. at 566 n.5 (emphasis added) (quoting RESTATEMENT (SECOND) OF AGENCY § 8 (1957)).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 38 of 55



                                                                                                      38

(Second) of Agency.137 The Court of Appeals “has made it clear that ‘apparent authority is

dependent upon verbal or other acts by a principal which reasonably give an appearance of authority

to conduct the transaction.’”138 The complaint makes no such allegation here. It does not allege

even that Total S.A. or Total Ltd. knew about the trades giving rise to this lawsuit until after they

were made.

                                                 ***

                Total S.A. and Total Ltd.’s motion to dismiss is granted. The Court turns now to

Total Gas’s motion, which the foreign defendants join.



III.    Article III Standing

                Standing is a doctrine rooted in Article III, Section 2 of the Constitution, which

restricts the federal judicial power to “Cases” and “Controversies.” To have standing to sue in

federal court, a “plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.”139 The plaintiff bears the burden of alleging clearly facts that, if true, would satisfy each

of these elements.140 Where, as here, a plaintiff sues on behalf of a putative class, the standing




        137

                Fletcher, 68 F.3d at 1462.
        138

                Id. (emphasis in original) (quoting Greene v. Hellman, 51 N.Y.2d 197, 204 (1980)).
        139

                Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).
        140

                Id.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 39 of 55



                                                                                                     39

inquiry looks only to the plaintiff’s own alleged injuries, and not to those of the proposed class

members.141

                In the Harry litigation, the plaintiffs claimed to have traded natural gas contracts not

incorporating the Monthly Index Prices at locations other than the Southwestern Hubs.142 The

Second Circuit held that they had Article III standing to sue for injuries arising from the alleged

manipulation of the Monthly Index Prices.143 It reached this holding by crediting as “within the

realm of possibility” the plaintiffs’ theory that “prices at U.S. natural gas hubs are so interconnected

that manipulation at any of the hubs amounts to manipulation of all of them.”144

                The Court is bound by this holding. The complaint is based on the same facts as the

Harry litigation. Long Beach, like the plaintiffs there, alleges that it traded natural gas contracts

during the time when Total Gas allegedly manipulated the Monthly Index Prices. Moreover, and

unlike the Harry plaintiffs, Long Beach alleges that it traded at one of the Southwestern Hubs

(SoCal) and that its contracts incorporated the SoCal Monthly Index Prices.

                Total Gas argues that Long Beach has not alleged that it suffered an economic loss.

In its view, the complaint permits an inference that Long Beach profited as a result of the inflation

and deflation of the SoCal Monthly Index Prices. It contends that to demonstrate standing, Long

Beach would need to account for all of its trades and show that it was a net loser. Total Gas


        141

                See, e.g., Denney v. Deutsche Bank AG, 443 F.3d 253, 263-64 (2d Cir. 2006); 1 WILLIAM
                B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 2:3 (5th ed.).
        142

                See Harry, 889 F.3d at 109.
        143

                Id. at 111.
        144

                Id.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 40 of 55



                                                                                                          40

concedes, however, that the Second Circuit found standing in Harry where the plaintiffs made no

such showing.145 More fundamentally, “the fact that an injury may be outweighed by other benefits,

while often sufficient to defeat a claim for damages, does not negate standing.”146

                At least at this pleading stage, Long Beach has Article III standing to pursue claims

premised on trading at the four Southwestern Hubs.147



IV.     Antitrust Standing

                “It is a well-established principle that, while the United States is authorized to sue

anyone violating the federal antitrust laws, a private plaintiff must demonstrate ‘standing.’”148

Assuming the existence of an antitrust violation, courts ask (1) whether the plaintiff has “suffered

antitrust injury” as a consequence of the violation, and (2) whether the plaintiff would be an

“efficient enforcer[] of the antitrust laws.”149 This case turns on the first of these criteria.

                An antitrust injury is an “injury of the type the antitrust laws were intended to prevent


        145

                See Dkt. 20 at 10 n.7 (citing Harry, 888 F.3d at 110-11).
        146

                Denney, 443 F.3d at 265; see also id. (“For purposes of determining standing, we ‘must . . .
                construe the complaint in favor of the complaining party.” (quoting Warth v. Seldin, 422
                U.S. 490, 501 (1975)).
        147

                This conclusion says nothing about the question of whether Long Beach is typical, or could
                be an adequate representative, of a class of individuals who traded on the three hubs where
                it does not allege to having traded. These questions are not at issue here and are considered
                properly under Rule 23(a). See NECA-IBEW Health & Welfare Fund v. Goldman Sachs &
                Co., 693 F.3d 145, 165 (2d Cir. 2012).
        148

                Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 436 (2d Cir. 2005).
        149

                Gelboim v. Bank of Am. Corp., 823 F.3d 759, 772 (2d Cir. 2016); see id. at 770.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 41 of 55



                                                                                                      41

and that flows from that which makes defendants’ acts unlawful.”150 Determining whether a plaintiff

has suffered an antitrust injury involves a three-step process:

                “[1] the plaintiff must ‘identify the practice complained of and the reasons such a
                practice is or might be anticompetitive’; then [2] the court must ‘identify the actual
                injury the plaintiff alleges’ by ‘look[ing] to the ways in which the plaintiff claims it
                is in a worse position as a consequence of defendant’s conduct’; and finally, [3] the
                court must ‘compare the anticompetitive effect of the specific practice at issue to the
                actual injury the plaintiff alleges.’”151

                In Harry, the Second Circuit held that the plaintiffs failed to satisfy this three-

pronged test.

                “Plaintiffs argue that they adequately alleged that they were part of the same
                undifferentiated natural gas commodities and commodities derivatives market as
                Defendants, that they were harmed by artificial prices at Henry Hub and on
                NYMEX, and that Defendants’ manipulations required a connection between
                regional hubs, and as such trading at Henry Hub was inextricably intertwined with
                their trading.

                Set aside whether they were part of the same market as Defendants (they were not)
                or whether they have shown that Plaintiffs’ alleged injuries were the fulcrum for
                Defendants’ scheme (they were not); Plaintiffs do not even present evidence that
                they traded at ‘artificial prices.’ There is no actual injury the Plaintiffs allege, let
                alone a connection between Defendants’ unlawful conduct and that non-injury. Any
                further analysis of the connection between regional hubs and Henry Hub or
                comparisons with other case law on antitrust standing is superfluous.” 152

                Long Beach does not allege that it traded natural gas contracts incorporating the

Permian, Waha, or San Juan Monthly Index Prices or that it traded at those hubs. Thus, just as in

Harry, “[t]here is no actual injury that the [plaintiff] allege[s]” with respect to the trading on those


        150

                Harry, 889 F.3d at 115 (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S.
                477, 489 (1977)).
        151

                Id. (quoting Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 76 (2d Cir. 2013)).
        152

                Id. at 116.
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 42 of 55



                                                                                                   42

markets.153 Long Beach does not have antitrust standing to pursue claims based on the manipulation

of the Monthly Index Prices at those three hubs. Unlike the Harry plaintiffs, however, Long Beach

does allege that it traded derivatives at SoCal that were based on the SoCal Monthly Index Price.

The Court applies the three-step inquiry to this portion of its claim.

               For the first question, Long Beach alleges that Total Gas manipulated the Monthly

Index Prices at SoCal during the Class Period. It posits that this practice was anticompetitive

because it caused entities that bought or sold natural gas contracts on this market to pay higher

prices for their purchases or receive lower prices for their sales.

               “Generally, when consumers, because of a conspiracy, must pay prices that no longer

reflect ordinary market conditions, they suffer injury of the type the antitrust laws were intended to

prevent and that flows from that which makes defendants’ acts unlawful.”154 Based in part on this

principle, the Second Circuit found the “anticompetitive practice” factor satisfied where several

competitors allegedly conspired manipulate an index price.155 But part of the reason the conduct

alleged was anticompetitive was that it involved a conspiracy, which Section 1 of the Sherman Act

forbids. Here, Long Beach claims that Total Gas acted alone. It attempts to proceed on a monopoly

theory and raises its claim under Section 2.

               “Section 2, by contrast [to Section 1], is aimed primarily not at improper conduct but

at a pernicious market structure in which the concentration of power saps the salubrious influence



       153

               See id.
       154

               Gelboim, 823 F.3d at 772 (citation and quotation marks omitted).
       155

               Id. at 771-75; see also Dennis, 343 F. Supp. 3d at 163 (similar).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 43 of 55



                                                                                                         43

of competition.156 In plain English, this eloquent language means that Section 2 is not an all-purpose

weapon against shady business practices. It instead takes aim at those who acquire monopoly

power, “the power to control prices or exclude competition,” and use it to injure competition.157

“[T]he possession of monopoly power will not be found unlawful unless it is accompanied by an

element of anticompetitive conduct.”158

               This final point is critical. Section 2 is not intended to punish “the proverbial

inventor of the better mousetrap” or one who succeeds by virtue of a superior product or business

acumen.159 If it were, the statute would stifle legitimate business competition – the opposite of its

goal. “Courts . . . have been engaged for years in a case-by-case process of distinguishing between

conduct that reflects a ‘purpose or intent to exercise [monopoly] power,’ and that which reflects no

more than aggressive competition on the merits, competition that properly may utilize the

advantages of size, but that may not employ the power derived from a dominant position in the

market.”160 The aim is to prohibit the use of monopoly power to gain competitive advantages at the




       156

               Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263, 272 (2d Cir. 1979).
       157

               Tops Markets, Inc. v. Quality Markets, Inc., 142 F.3d 90, 98 (2d Cir. 1998) (citation and
               quotation marks omitted).
       158

               Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004)
               (emphasis in original); New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 651
               (2d Cir. 2015).
       159

               Ortho Diagnostic Sys., Inc. v. Abbott Labs., Inc., 920 F. Supp. 455, 465 (S.D.N.Y. 1996).
       160

               Id. (quoting United States v. Griffith, 334 U.S. 100, 107 (1948), and then citing Berkey, 603
               F.2d at 272).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 44 of 55



                                                                                                  44

expense of others or victimize consumers by supracompetitive prices enabled by eliminating

competition.

               Long Beach’s theory is that Total Gas influenced the price for natural gas, and

thereby increased its profits on pre-bidweek derivatives trading, by manipulating the Monthly Index

Prices by means of its bidweek transactions. This theory loosely resembles a monopoly allegation

in the limited sense that Total Gas influenced natural gas prices and thereby injured Long Beach,

which was forced to pay inflated rates. But if that were all that were required under Section 2, a

plaintiff could state a monopolization claim by alleging that a defendant influenced the Monthly

Index Prices by coercively threatening NGI and Platts to set them according to its will or by some

other conduct having nothing to do with competition. Coercive threats no doubt would be unlawful

on different legal theories – as may be the manipulation alleged in the complaint. But the problem

with both allegations is that the type of anticompetitive conduct prohibited by Section 2 is lacking.

               An example borrowed from the context of predatory pricing helps underscore this

point. In Brooke Group Limited v. Brown & Williamson Tobacco Corp.,161 the Supreme Court

discussed Section 2 of the Sherman Act’s prohibition on predatory pricing, a practice that at times

is a gateway to the acquisition or maintenance of monopoly power.162 The essence of a predatory

pricing claim is that the defendant “priced its products in an unfair manner with an object to

eliminate or retard competition and thereby gain and exercise control over prices in the relevant

market.”163 As this language makes plain, the claim cannot lie where a defendant merely lowers its

       161

               509 U.S. 209 (1993).
       162

               Id. at 222.
       163

               Id.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 45 of 55



                                                                                                        45

prices. Instead, the plaintiff must show that the defendant lowered its prices “below an appropriate

measure of its . . . costs” in circumstances where there exists “a dangerous probability” that the

defendant will recoup its short-term losses once the competition has been eliminated and it possesses

a monopoly.164 The critical point is that price cutting, which ordinarily is a pro-competitive practice,

is not a violation of Section 2 unless it has a significant anticompetitive effect – i.e., it augurs the

willful acquisition, maintenance, or exploitation of monopoly power.

                As the foregoing discussion makes clear, the market manipulation is not alleged to

have derived from Total Gas’s size or its share of market power. Instead, it derived from

strategically timed trades that, as far as the complaint alleges, any other participant in the market

could have made. While the intent and effect of those trades was to influence prices, Long Beach

does not allege that they involved the willful attainment, maintenance, or exercise of monopoly

power. Accordingly, it has failed to identify an anticompetitive practice of a type which the antitrust

laws were intended to prohibit. That is fatal to its Section 2 claims. But there is more.

                This conclusion that Long Beach has failed to allege anticompetitive conduct flows

also into the analysis of the second and third steps of the antitrust injury analysis. As to the second,

the actual injury that Long Beach alleges is that, as a buyer of natural gas, it lost money because the

alleged market manipulation moved the Monthly Index Prices in directions unfavorable to its

contracts. While this injury is claimed to have been the consequence of Total Gas’s conduct, Long

Beach has failed to show that the conduct was anticompetitive within the meaning of the antitrust




        164

                Id. at 222-24; cf. id. at 224 (“It is axiomatic that the antitrust laws were passed for the
                protection of competition, not competitors.” (citation and quotation marks omitted)).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 46 of 55



                                                                                                          46

laws.165 Likewise, the third step is not satisfied because Long Beach has failed to allege an

anticompetitive effect given its failure to allege any anticompetitive practice.166

                The Section 2 claims for monopolization and attempted monopolization are dismissed

for lack of antitrust standing.



V.      State Law Claims

                Finally, Total Gas contends that the complaint fails to state a claim under the

California UCL and New York’s law of unjust enrichment.



        A.      California UCL Claim

                The UCL authorizes claims for restitution by private parties injured by “unfair

competition,” which means “any unlawful, unfair or fraudulent business act or practice and unfair,

deceptive, untrue or misleading advertising and any act prohibited by [a separate statute].”167 “Each


        165

                Total Gas argues for the first time in its reply brief that Long Beach did not suffer an
                antitrust injury because “it is merely a go-between for natural gas it buys from an upstream
                purchaser and sells to downstream consumers, with the cost that it paid borne entirely by
                the latter.” Dkt. 50 at 4 (citing Kansas v. UtiliCorp United, Inc., 497 U.S. 199, (1990)).
                “Issues raised for the first time in a reply brief are generally deemed waived.” Connecticut
                Bar Ass’n v. United States, 620 F.3d 81, 91 n.13 (2d Cir. 2010).
        166

                Long Beach notes that at least one court in this district has held that a monopoly claim of
                this nature involves an antitrust injury. See Merced Irrigation Dist. v. Barclays Bank PLC,
                165 F. Supp. 3d 122, 133 (S.D.N.Y. 2016) (“[The plaintiff] has pled an antitrust injury
                causally linked to [the defendant’s] practices: it is a purchaser of electricity on the daily
                markets in which it alleges it paid higher supra-competitive prices or received lower sub-
                competitive prices as a result of [the defendant’s] rate-manipulation.”). For the foregoing
                reasons, the Court respectfully disagrees.
        167

                CAL. BUS. & PROF. CODE § 17200; see id. § 17203 (restitution); id. § 17204 (private right
                of action).
          Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 47 of 55



                                                                                                    47

prong of the UCL is a separate and distinct theory of liability.”168 Long Beach seeks restitution on

the theory that Total Gas engaged in “unfair, unconscionable, deceptive or fraudulent acts and

practices” causing injury to its property. 169

                The UCL has a standing requirement for suits by private plaintiffs. The Court begins

there.



                1.      UCL Standing

                The UCL’s private right of action authorizes suit by “a person who has suffered

injury in fact and has lost money or property as a result of . . . unfair competition.”170 “To satisfy

the . . . standing requirements imposed by [the voter initiative that created them], a party must . . .

(1) establish a loss or deprivation of money or property sufficient to qualify as injury in fact, i.e.,

economic injury, and (2) show that that economic injury was the result of, i.e., caused by, the unfair

business practice or false advertising that is the gravamen of the claim.”171

                For the first prong, the phrase “injury in fact” has the same meaning as it does for

Article III standing.172 The requirement that a plaintiff have “lost money or property,” however, is




         168

                Birdsong v. Apple, Inc., 590 F.3d 955, 959 (9th Cir. 2009).
         169

                Cmplt. ¶¶ 151-54.
         170

                CAL. BUS. & PROF. CODE § 17204.
         171

                Kwikset Corp. v. Superior Court, 246 P.3d 877, 885 (Cal. 2011).
         172

                Id.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 48 of 55



                                                                                                     48

unique to the UCL. The loss of money or property can be shown in “innumerable ways.”173 And

“the quantum of lost money or property necessary to show [UCL] standing is only so much as would

suffice to establish injury in fact.”174 That said, a plaintiff must “allege or prove an identifiable

monetary or property injury.”175 In this way, “the lost money or property requirement is more

difficult to satisfy than that of injury in fact.”176

                The “as a result of” prong “requires a showing of a causal connection or reliance on

the alleged misrepresentation.”177 In effect, the statute incorporates ordinary principles of actual and

proximate causation.178

                With respect to trading at SoCal, the complaint alleges that Long Beach suffered an

injury in fact and lost money by paying inflated natural gas prices as a result of Total Gas’s conduct.

Long Beach has standing under the UCL to pursue its claims based on this trading for the same

reasons it has standing under Article III.

                The question of whether Long Beach has UCL standing to pursue its claims based

on trading at the Permian, Waha, or San Juan hubs is trickier. The Second Circuit held that the

Harry plaintiffs had Article III standing premised on the alleged manipulation of indices used at


        173

                Id.
        174

                Id. at 886.
        175

                Id. at 887.
        176

                Id.
        177

                Id. (citation omitted).
        178

                See id. at 887-88.
            Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 49 of 55



                                                                                                      49

hubs where they did not trade because it was “within the realm of possibility” that “prices at U.S.

natural gas hubs are so interconnected that manipulation at any of the hubs amounts to manipulation

of all of them.”179 This holding necessarily entailed a finding that any entity that traded at any U.S.

natural gas hub during the Class Period suffered an injury in fact with respect to the alleged price

manipulation at Permian, Waha, and San Juan. The Court is bound by this precedent; the UCL’s

injury in fact requirement is met.

                 However, this does not mean that Long Beach has made the “more difficult” showing

that it “lost money or property” as a result of these trades.180 Long Beach did not trade at Permian,

Waha, or San Juan. And it does not attempt to explain how a finder of fact could determine whether

it lost any money or property in connection with the defendants’ alleged manipulation at those

markets. While the interconnectedness theory suffices under Article III (though barely), it is not

enough under the UCL. Long Beach’s failure to “allege or prove an identifiable monetary or

property injury” requires the Court to dismiss this claim as it pertains to Permian, Waha, and San

Juan.181

                 Far from helping Long Beach, Harry dooms its cause. Although the Second Circuit

concluded that the plaintiffs had Article III standing on their interconnectivity theory, it held several

times that this theory was not “plausible” for Rule 12(b)(6) purposes.182 In fact, the court affirmed



           179

                 Harry, 889 F.3d at 111.
           180

                 See Kwikset, 246 P.3d at 887.
           181

                 See id.
           182

                 See Harry, 889 F.3d at 111, 114-15.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 50 of 55



                                                                                                         50

the dismissal of the CEA and Sherman Act claims because this theory was implausible. It observed

that “[o]nly speculation” could allow it to infer whether the plaintiffs had lost money as a result of

the alleged manipulation of indices at hubs where they did not trade.183 Further, it concluded that

allegations of this nature could not demonstrate even that the plaintiffs had “traded at ‘artificial

prices’” on other markets.184 For that reason, the court held, for the purpose of antitrust standing,

that “[t]here is no actual injury the Plaintiffs allege, let alone a connection between [the defendants’]

unlawful conduct and that non-injury.”185 The same reasoning applies here, where Long Beach

makes no effort to explain how the manipulation of the index prices at Permian, Waha, or San Juan

hubs plausibly could have caused it to pay artificially inflated prices at SoCal, the one market where

it claims to have traded.



                2.      Entitlement to Restitution

                Plaintiffs who prevail under the UCL “are generally limited to injunctive relief and

restitution.”186 Long Beach has UCL standing insofar as it claims injury with respect to trading at




        183

                See id. at 115 (“We do not require that a plaintiff calculate damages at the pleading stage,
                but we certainly need some reason to believe that any damage has occurred at all. Only
                speculation could lead us to that belief here.”).
        184

                Id. at 116.
        185

                Id.
        186

                Zhang v. Superior Court, 304 P.3d 163, 167 (Cal. 2013) (citation omitted).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 51 of 55



                                                                                                               51

SoCal. However, “the standards for establishing standing under [the UCL] and eligibility for

restitution . . . are wholly distinct.” 187 Here, that distinction matters.

                “Restitution under [UCL § 17203] is confined to restoration of any interest in ‘money

or property, real or personal, which may have been acquired by means of . . . unfair competition.’”188

“A restitution order against a defendant thus requires both that money or property have been lost by

a plaintiff, on the one hand, and that it have been acquired by a defendant, on the other.”189

“Compensatory damages are not recoverable as restitution.” 190

                The complaint alleges that Total Gas profited as a result of its alleged market

manipulation. It alleges also that the market manipulation caused Long Beach to lose money. It

does not, however, connect the profit and the loss. There is no claim that Total Gas acquired any

of the money that Long Beach lost or even that the two parties ever traded with each other.

According to the complaint, Total Gas’s profits came from the counterparties to its trades, and Long

Beach’s losses went to the counterparties to its trades.

                Because Long Beach does not allege that Total Gas ever came to possess any of its

money or property, and otherwise offers no theory as to how it might recover restitution, it fails to




        187

                Kwikset, 246 P.3d at 894.
        188

                Zhang, 304 P.3d at 167 (quoting CAL. BUS. & PROF. CODE § 17203).
        189

                Id. (citation omitted, emphasis added).
        190

                Id. (citation and brackets omitted); see Korea Supply Co. v. Lockheed Martin Corp., 63 P.3d
                937, 948 (Cal. 2003) (“[T]he UCL is not an all-purpose substitute for a tort or contract
                action. . . . [T]he remedies provided are limited. . . . [I]t is well established that individuals
                may not recover damages . . . [including] nonrestitutionary disgorgement.”).
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 52 of 55



                                                                                                          52

establish entitlement to that relief. It fails also to explain how it is entitled to any other form of relief

that may be available under the UCL.191 Its claim is dismissed.



        B.      New York Unjust Enrichment Claim

                Long Beach asserts also a claim for unjust enrichment. It “seek[s] restitution with

respect to, and/or disgorgement of, all illicitly obtained monies and profits obtained by [Total Gas]

. . . either as damages or restitution.”192 The Court understands this as a claim for restitution and,

to the extent that they differ from restitution and are permissible, damages.

                The Court assumes without deciding that this claim arises under New York law.

Total Gas posits that New York or California law might apply and argues that the outcome is the

same under either.193 In discussing this claim, Long Beach cites only to New York cases and thereby

assumes that New York law applies.194 “The law of the forum state governs where, as here, neither

party alleges that the law of a different state would control and differs from New York law.”195


        191

                The complaint “seek[s] restitution and/or monetary recoveries permitted under California
                law as referenced herein for these injuries.” Cmplt. ¶ 154. The meaning of the “monetary
                recoveries” language is entirely unclear. The only form of monetary recovery permitted by
                the UCL that Long Beach has brought to the Court’s attention is restitution.
        192

                Id. ¶ 158.
        193

                Dkt. 27 at 31-32 & n.19.
        194

                Dkt. 37 at 33.
        195

                VTech Holdings, 348 F. Supp. 2d at 262 n.48.

                California’s unjust enrichment doctrine is notoriously confusing. For many years, courts
                believed that “in California, there is not a standalone cause of action for ‘unjust
                enrichment,’ which is synonymous with ‘restitution.’” Astiana v. Hain Celestial Grp., Inc.,
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 53 of 55



                                                                                                         53

               “In order to succeed on a claim for unjust enrichment under New York law, a plaintiff

must prove that (1) defendant was enriched, (2) at plaintiff’s expense, and (3) equity and good

conscience militate against permitting defendant to retain what plaintiff is seeking to recover.”196

“The theory of unjust enrichment lies as a quasi-contract claim.”197 It “is available only in unusual

situations when, though the defendant has not breached a contract nor committed a recognized tort,

circumstances create an equitable obligation running from the defendant to the plaintiff.”198 While

there need not be privity between the plaintiff and defendant, “a plaintiff cannot succeed on an

unjust enrichment claim unless it has a sufficiently close relationship with the other party.”199 The




               783 F.3d 753, 762 (9th Cir. 2015). But like the discovery of a Lazarus taxon – a species
               long believed to be extinct that one day reappears – “the California Supreme Court
               [recently] has clarified California law, allowing an independent claim for unjust enrichment
               to proceed in an insurance dispute.” Bruton v. Gerber Prod. Co., 703 F. App’x 468, 470
               (9th Cir. 2017) (citing Hartford Cas. Ins. Co. v. J.R. Mktg., L.L.C., 353 P.3d 319 (Cal.
               2015)). Whether this cause of action is different from a quasi-contract claim for restitution
               remains disputed. See Price v. L’Oreal USA, Inc., No. 17-cv-0614 (LGS), 2017 WL
               4480887, at *5 (S.D.N.Y. Oct. 5, 2017). But regardless of how it is captioned, California
               law permits a claim for restitution that resembles what other states, including New York,
               call unjust enrichment. See Hartford, 353 P.3d at 326 (authorizing claims for restitution in
               the absence of a contract where “the enrichment obtained lacks any adequate legal basis and
               thus cannot conscientiously be retained” (citation and quotation marks omitted)).
       196

               Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 55 (2d Cir. 2011) (citation
               and quotation marks omitted).
       197

               Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey, Inc., 448 F.3d
               573, 586 (2d Cir. 2006) (emphasis and citation omitted).
       198

               E.J. Brooks Co. v. Cambridge Sec. Seals, 31 N.Y.3d 441, 455 (2018) (citation omitted).
       199

               Georgia Malone & Co. v. Rieder, 19 N.Y.3d 511, 516 (2012).
        Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 54 of 55



                                                                                                        54

New York Court of Appeals has found several times that a relationship between two commercial

entities was “too attenuated” where they “simply had no dealings with each other.”200

               There is not a sufficiently close relationship between Total Gas and Long Beach.

Insofar as the complaint alleges, they “simply had no dealings with each other” and were not aware

of each other’s existence during the Class Period.

               Moreover, that lack of a relationship prevents Long Beach from pleading the

elements of unjust enrichment. Total Gas’s alleged enrichment did not come at Long Beach’s

expense, at least in the equitable sense contemplated by the unjust enrichment cause of action. It

came at the expense of the counterparties to Total Gas’s trades, who allegedly paid more money to

Total Gas as a result of the price manipulation.201 Traders like Long Beach that used the index

prices but did not transact with Total Gas were collateral damage. In these circumstances, Long

Beach fails to show how equity or good conscience make it any more entitled than Total Gas to

money allegedly taken from third parties.202



       200

               See id. at 516-18 (citing cases).
       201

               These parties might not have a claim for unjust enrichment, either, because their
               relationship with Total Gas was created by the same contracts that incorporated the
               allegedly manipulated prices. “The existence of a valid and enforceable written contract
               governing a particular subject matter ordinarily precludes recovery in quasi contract for
               events arising out of the same subject matter.” Beth Israel, 448 F.3d at 587 (quoting Clark-
               Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 388-89 (1987)).
       202

               As noted above, California’s unjust enrichment or quasi-contract doctrine is similar to New
               York’s. See supra note 195; see also First Hill Partners, LLC v. BlueCrest Capital Mgmt.
               Ltd., 52 F. Supp. 3d 625, 634 (S.D.N.Y. 2014) (noting the similarity). California’s doctrine
               authorizes claims for restitution where a defendant was “unjustly enriched at the expense
               of another.” Hartford, 353 P.3d at 326 (emphasis added). As explained, the complaint does
               not allege that Total Gas was enriched at Long Beach’s expense. The outcome would be
               the same under California law.
         Case 1:19-cv-08725-LAK Document 58 Filed 06/08/20 Page 55 of 55



                                                                                                 55

                                            Conclusion

               Total S.A. ' s and Total Ltd.'s motion to dismiss [Dkt. 44] and Total Gas's motion to

dismiss [Dkt. 26] are granted, all for failure to state a claim upon which relief may be granted and

the first motion on the additional ground of lack of personal jurisdiction.

               SO ORDERED.

Dated:         June 8, 2020
